Mr. Justice Robb
delivered the opinion of the Court:
Two questions are here presented: First, whether the disclosure in Eottinger’s earlier application “is such a full disclosure as is required by the Revised Statutes of the United States relating to patents,” and, second, whether the counts of the issue are patentable to either party in view of certain references. As to the first contention, after an examination of the earlier application, the claims of the issue, and the decisions of the various tribunals of the Patent Office, we have no hesitancy' in ruling that the original application fairly disclosed the idea more specifically' set forth in this divisional application, and hence that the requirements of the statute were fully met. The question being so free from doubt, and having been so fully treated in the Patent Office, we do not deem a further discussion of it here either necessary or profitable.
*236In the circumstances of th¿s case, the second, question is not open to discussion here. Putnam v. Wetmore, 39 App. D. C. 138; Melt v. Midgley, 31 App. D. C. 534; Johnson v. Mueser, 29 App. D. C. 61. The decision is affirmed. A {firmed.